On June 4, 1928, appellee filed in this Court his consent to the reversal of the court below upon each *Page 390 
and every ground assigned by appellant but without determining the nature or extent of the error assigned; reversal being on the "confession of errors" so entered, consent to said reversal having been given here by appellant through his counsel.
In view of the circumstances so detailed, our conclusion is to reverse the decree of the chancellor upon the "confession of errors" without giving any views as to the extent of the error. The decree will be reversed accordingly and the cause remanded for such proceedings as are consistent with equity practice. Clark v. Caldwell et al., decided April 17, 1928, and cases there cited. Ordered and decreed accordingly.
WHITFIELD AND BUFORD, J. J., concur.
ELLIS, C. J., AND STRUM AND BROWN, J. J., concur in the opinion and judgment.